t c memo united_states tax_court toyota town inc a california corporation et al petitioners v commissioner of internal revenue respondent docket nos filed date bruce i hochman and frederic j adam specially recognized for petitioners nancy c mccurley for respondent ' cases of the following petitioners are consolidated herewith country nissan a california corporation docket no quality motor cars of stockton a california corporation docket no robert s and christina zamora docket no bob wondries motors inc d b a wondries ford docket no wondries nissan inc docket no and bob wondries associates inc d b a wondries toyota docket no -- - memorandum opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes as follows taxable_year ended nov petitioner toyota town dollar_figure dollar_figure dollar_figure inc country nissan big_number big_number big_number quality motor cars of -- big_number stockton bob wondries motors inc -- big_number big_number d b a wondries ford wondries nissan inc -- big_number big_number bob wondries motors inc -- big_number big_number d b a wondries toyota respondent also determined deficiencies in the federal income taxes of petitioners robert s and christina zamora for the taxable years ended date and of dollar_figure and dollar_figure respectively these cases were consolidated for trial briefing and opinion petitioners include the following corporations toyota town inc country nissan a california corporation quality motor cars of stockton a california corporation bob wondries motors inc d b a wondries ford wondries nissan inc and bob wondries associates inc d b a wondries toyota as well as individual petitioners robert s and christina zamora zamoras who filed joint returns for the years in issue the zamoras owned during the years in issue approximately percent of the issued and outstanding shares of wondries chevrolet inc wondries chevrolet an s_corporation within the meaning of sec_1361 for convenience we shall hereinafter refer to wondries chevrolet and the c-corporation petitioners collectively as petitioners the issue for decision is the proper period for petitioners to deduct insurance premium expense incurred in connection with sales of extended warranty agreements to their customers in docket no the adjustment relating to the taxable_year is not in dispute in docket no only the adjustments relating to the and taxable years have been consolidated and the adjustment relating to the taxable_year is not in dispute in the remaining docket nos and all adjustments are attributable to the common issue in dispute unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure q4e- these cases were submitted fully stipulated pursuant to rule our findings_of_fact are based upon the parties’ stipulation and the attached exhibits which are incorporated by this reference the parties have stipulated that any appeal in this matter lies to the u s court_of_appeals for the ninth circuit background during the years in issue petitioners were engaged in business as retail automobile dealers in connection with which they sold extended warranty agreements ewa’s to certain retail purchasers of new and used motor vehicles under such ewa’s petitioners agreed in exchange for a single lump-sum fee to replace or repair or to reimburse for the repair of various components of a vehicle that failed during an extended multiyear period after a customer agreed to purchase a vehicle the customer was informed of the option to purchase an ewa the customer was free to accept or decline and could elect coverages that varied with respect to years mileage or items covered the fee or price paid to petitioners by their customers for an ewa depended upon the coverages selected an ewa expressly provides that it 1s a service_contract the coverage period could be denominated or years or be further restricted by a stated mileage limit in which case the coverage would terminate upon the first of either to elapse between the dealer e each petitioner and you the vehicle purchaser and is not an insurance_policy an ewa further provides that dealer in regards to this contract is acting as a principal and not as an agent on behalf of any insurer an ewa also states issuing dealer has insurance with western general insurance co - a licensed insurer finally an ewa provides notice if a breakdown claim has been filed with the issuing dealer who has failed to pay the claim within sixty days after proof of loss has been filed with the issuing dealer you the service_contract purchaser shall also be entitled to make a direct claim against the issuing dealer’s insurance_company western general insurance_company during the years in issue each petitioner sold ewa’s pursuant to an agreement western general agreement with the western general insurance co of encino california western general under which western general assumed petitioners’ liabilities under the ewa’s in exchange for a single lump-sum payment with respect to each ewa referred to in the agreements as an insurance premium and policy fee under the western general agreement western general agreed to issue and maintain individual insurance_policy coverage at dealer’s 1ie each petitioner’s expense which shall insure the dealer for covered costs of repairs and or replacements incurred by the dealer and covered under the ewa each petitioner agreed to sell ewa’s only through the forms provided by western general and to follow the underwriting rating instructions and procedures outlined by western general each petitioner further agreed to report to western general every days the ewa’s sold during the preceding days and to remit the inssurance premium as provided in western general’s rate chart manual rach ewa sold to a customer included an individual motor_vehicle policy of mechanical insurance vehicle policy naming a petitioner as the insured and listing a covered vehicle ewa purchaser and multiyear coverage period corresponding to the ewa a vehicle policy provides that the premium shall become fully earned by western general upon inception of the coverage however the vehicle policy subsequently provides exceptions under which a pro_rata refund of the premium will be made including an election by the insured ie each petitioner to cancel within days after inception or the repossession of the covered vehicle petitioners were not affiliated with or related to western general in any way once a petitioner remitted the premium to western general the risk of loss on the related ewa passed entirely to western general upon payment of the premium western general was solely responsible to the vehicle purchaser for the cost of repairs the parties have stipulated that petitioners in fact made all such payments to western general within days after an ewa was purchased by one of petitioners’ customers - j- covered by the ewa and was obligated to reimburse the purchaser for claims covered by the ewa provided the purchaser followed the proper claims procedures the purchaser could obtain the repairs at a repair facility other than the dealership from which the vehicle was purchased so long as the purchaser complied with the terms of the ewa which provides in the event of a breakdown ie the failure of a covered part you ie the ewa purchaser must follow this procedure return your vehicle to the dealer ie each petitioner if this is not possible or practical you must call his claims service insurer ie western general for instructions petitioners are accrual_method taxpayers for the years in issue petitioners elected to report their income from the ewa’s using the service warranty income_method set forth in revproc_92_98 1992_2_cb_512 revproc_92_98 supra permits certain accrual_method sellers of motor vehicles and other durable consumer goods that receive a lump-sum payment advance_payment from the sale of a multiyear service warranty contract to defer recognition of a portion of the advance_payment generally over the life of the service warranty obligation the portion of the advance_payment permitted to be deferred under revproc_92_98 supra is the amount_paid by the seller within days of receipt to an unrelated third party for insurance costs associated with a policy insuring the seller’s obligations under the service warranty contract the qualified advance --- - payment amount the excess of the advance_payment over the qualified advance_payment amount is included in the seller’s income in the taxable_year of receipt the revenue_procedure provides that the qualified advance_payment amount as augmented by certain imputed_income equal to the interest cost of the income deferral can be deferred and included ratably in income over the shorter of the period beginning in the taxable_year the advance_payment is received and ending when the service warranty contract terminates or a 6-taxable-year period beginning in the taxable_year the advance_payment is received for purposes of computing the deferral_period and the interest-- equivalent imputed_income all advance_payments for service warranty contracts sold during the taxable_year are effectively treated as if they were entered into and payment received on the first day of the taxable_year revproc_92_98 supra further provides that an election to use the service warranty income_method is not available toa taxpayer unless the taxpayer uses the proper method_of_accounting for amounts paid_or_incurred for insurance costs that cover the taxpayer’s risks under the service warranty contracts as outlined in a revenue_procedure issued simultaneously with revproc_92_98 supra namely revproc_92_97 1992_2_cb_510 the series of level payments thus generated is designed to equal the present_value of the gualified advance_payment amount see revproc_92_98 secs c b pincite with respect to accounting for insurance costs revproc_92_97 supra provides that lump-sum amounts paid in advance for multiyear insurance policies to insure a consumer durable goods seller’s obligations to customers under multiyear warranty contracts sold to them must be capitalized and prorated or amortized over the life of the insurance_policy see revproc_92_97 sec_2 c b pincite during the years at issue in accordance with revproc_92_ supra petitioners reported as income in the year of receipt the difference between the total amount received from the sale of ewa’s and the total amount_paid to western general the remaining proceeds from the sale of ehwa’s--ie the amounts paid to western general to insure petitioners’ risks under the ewa’s or qualified advance_payment amountss---were as increased by an interest-equivalent factor included in income ratably over the terms of the ewa’s pursuant to revproc_92_98 supra for purposes of computing the income required to be included each year in connection with the qualified advance_payment amount petitioners treated the proceeds from the sale of ewa’s as having been received on the first day of the taxable_year in which an fwa was sold petitioners took deductions for the amounts paid to western general for assumption of the ewa liabilities by capitalizing -- - such amounts and amortizing them in a manner which departed in one respect from the method prescribed in revproc_92_97 supra whereas revproc_92_97 supra provides that a seller’s payment for a multiyear insurance_policy covering the seller’s obligations under a service warranty contract must be amortized over the actual life of the policy petitioners computed their amortization deductions using an accounting convention under which the premium payment and policy inception were deemed to have occurred on the first day of the taxable_year in which the policy was obtained irrespective of the actual date of payment and policy inception this methodology which resembled the convention prescribed in revproc_92_98 supra for the recognition of income from the qualified advance_payment amount resulted in petitioners’ taking amortization deductions in the first taxable_year of a policy’s inception equal to a full year’s worth of amortization without regard to the actual date of payment and policy inception in effect this increase in the first year’s amortization deduction caused it as well as each ensuing year’s deduction to match the ratable portion of the deferred ewa income required to be included pursuant to the terms of revproc_92_98 supra as a result the net_income recognized by petitioners consisted only of the excess of the aggregate ewa prices charged to petitioners’ customers over the aggregate premiums_paid by petitioners to western general in the year of inception of an ewa plus the imputed_income represented by the interest-equivalent factor in each of the years of the contract term in the notices of deficiency respondent determined that the service warranty income reported by petitioners had been computed incorrectly for the years in issue ’ respondent contends that petitioners incorrectly computed their deduction for insurance costs in the year a policy was purchased by taking a full year’s worth of amortization rather than amortization measured from the actual date of the policy’s inception and payment of the premium in the absence of information regarding the actual dates of sale of ewa’s respondent recomputed petitioners’ amortization deductions on the assumption that the transactions had occurred ratably over the years in issue in their petitions petitioners alleged that respondent erred in recomputing the amortization deductions contending that their amortization of insurance expense should be computed using the same methodology as that used in computing receipt of ewa income that is the convention deeming qualified_advance_payment_amounts as having been received on the first day of the taxable_year should likewise apply for amortization of insurance expense ’ in the case of the zamoras the deficiency was determined on the basis of the zamoras’ distributive_share of comparable adjustments made to the warranty income of their s_corporation wondries chevrolet -- so that payments for insurance of the warranty risk should be deemed to have occurred on the first day of the taxable_year for all such payments regardless of when the payments were actually made discussion it matters properly raised as a preliminary matter we must first decide which issues have been properly raised in these cases in addition to the proper period for amortizing insurance expense which was challenged in respondent’s determination and was the basis on which petitioners assigned error to that determination in their petitions petitioners now argue for the first time on brief that the ewa proceeds that were remitted to western general are not income to petitioners on the basis of the claim_of_right_doctrine and income attribution principles should petitioners prevail with respect to these contentions they maintain that they are entitled to refunds for overpayments in the years at issue respondent objects to our consideration of petitioners’ claims that the amounts paid to western general are not income to them on the grounds that respondent did not receive fair warning of petitioners’ intention to raise this issue we believe the inclusion of the amounts paid to western general in petitioners’ income is not an issue properly before us for two reasons first petitioners fully conceded this issue before submission of these cases petitioners have stipulated that the portion of the ewa proceeds that was paid over to western general was properly included in petitioners’ income over the terms of the ewa in accordance with revenue_procedure emphasis added second to the extent there is any conceivable ambiguity in this stipulation and we do not suggest that there is we believe that respondent is correct that he did not receive fair warning of petitioners’ intention to raise any issue concerning income inclusion as a pleading the petition has as its purpose to give the parties and the court fair notice of the matters in controversy rule a generally speaking issues not raised in the assignments of error in the petition are deemed conceded see rule b whether issues not raised in the pleadings will nonetheless be considered is a matter for the court’s discretion taking into account the prejudice to the opposing party the rule that a party may not raise a new issue on brief is not absolute rather it is founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence 92_tc_1267 affd 906_f2d_62 2d cir it is clear that petitioners did not provide notice in their petitions of an intention to contest the inclusion in income of the amounts paid to western general the error alleged in the petitions which are substantially identical was respondent’s failure to permit consistent treatment of service warranty income and associated insurance expense as phrased in the petitions the narrow issue involved herein is the consistent treatment of the service warranty income and the offsetting premium expense there were no claims of overpayments no amendments of the pleadings have been sought or granted the parties agreed to submit these cases fully stipulated in accordance with rule approximately weeks before submission of the cases petitioners served a trial memorandum upon respondent in which they listed the sole issue in the cases as what is the proper tax period for deducting amounts paid_by a retail auto dealer in connection with its obligations to its customers under extended warranty agreements we believe respondent justifiably concluded that petitioners were not contesting the inclusion in their income of amounts paid to western general we further find that respondent would be prejudiced if petitioners were permitted to raise this issue for the first time on brief in fully stipulated cases ‘of key importance in evaluating the existence of prejudice is the amount although in the analysis section of their trial memorandum petitioners at one point characterize the amounts they paid to western general as phantom income in which they have no interest we do not believe this single reference in an extended discussion constitutes adequate notice that petitioners intended to raise claim of right or income attribution issues -- - of surprise and the need for additional evidence on behalf of the party opposed to the new position ’ 96_tc_226 quoting 91_tc_200 affd 905_f2d_1190 8th cir because the parties agreed to submit these cases fully stipulated respondent made his decisions regarding what evidence to proffer on the basis of the pleadings and the stipulations including the stipulation that the amounts paid to western general were properly included in petitioners’ income to be confronted with this new issue after the evidentiary record is closed is prejudicial to respondent accordingly we will not consider whether the amounts paid to western general were not includable in petitioners’ income on the basis of the claim_of_right_doctrine or income attribution principles instead we shall consider only the issue that was properly raised namely the appropriate period for deducting the amounts paid_by petitioners to a third-party insurer to assume petitioners’ risks under the ewa’s that petitioners sold to their customers ii proper period to deduct amounts paid for multiyear insurance a petitioners’ arguments to support their position that respondent’s determinations are erroneous petitioners argue that respondent abused his discretion by regquiring petitioners to change their method of -- - accounting’ from one that clearly reflects income to a method that distorts income or alternatively that the qualified_advance_payment_amounts should be fully deductible in the year paid to western general we consider each in turn b abuse_of_discretion in general petitioners contend that respondent’s effort to limit their amortization deduction for insurance costs to a pro_rata portion of the premium in the first year measured by the portion of the year for which the policy was actually in force constitutes an abuse_of_discretion in petitioners’ view the method_of_accounting for insurance costs for multiyear policies that they employed which involved deducting a full year’s worth of premium in the first year regardless of the actual date of commencement of coverage effects a clear_reflection_of_income because it more closely matches expense with associated income--given the requirement of revproc_92_98 1992_2_cb_512 that the corresponding income be recognized under a convention that treats it as received on the first day of the year without regard to actual receipt the method sought by respondent petitioners the parties do not dispute that the timing of petitioners’ deductions for the amounts paid to western general constitutes a method_of_accounting within the meaning of sec_446 see sec_1_446-1 income_tax regs the term ‘method of accounting’ includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item contend distorts income because it limits the deduction of the expense associated with an ewa to a partial year’s portion when a full year’s portion of associated income must be recognized pursuant to revproc_92_98 supra petitioners summarize their argument as follows because petitioner’s method_of_accounting is an acceptable method which clearly reflects its income respondent is not allowed to require petitioner to change its method_of_accounting prabel v commissioner t c affd 882_f3d_880 3d cir hallmark cards inc v commissioner t c to force a change from a method which clearly reflects excessive income to a method which materially distorts income is an abuse_of_discretion 85_tc_485 petitioners’ position in effect is that they may report their income from ewa’s in accordance with the provisions of revproc_92_98 supra but with respect to the computation of deductions arising from ewa transactions they are free to disregard the method outlined in revproc_92_97 1992_2_cb_510 and devise a method that more closely matches the income and expense associated with the qualified advance_payment amount petitioners are wrong for at least two reasons first it 1s not an abuse_of_discretion for the commissioner to establish petitioners’ reference to excessive income is apparently an allusion to their belief that the imputed_income required to be recognized under revproc_92_98 1992_2_cb_512 is not appropriate -- - reasonable conditions upon the use of an accounting_method that has been established administratively second even disregarding any authority of the commissioner to impose conditions upon the use of an administratively established accounting_method petitioners are not entitled to use the amortization_method they have employed because it contravenes the regulations reasonable administrative conditions petitioners describe the instant cases as ones where respondent is attempting to force petitioners to change from a method_of_accounting which clearly reflects income to one which does not we disagree with this characterization respondent has not attempted to force a change in petitioners’ accounting methods rather the commissioner relying upon his authority under sec_446 administratively established in revproc_92_98 supra a method_of_accounting for certain prepaid services income of accrual basis taxpayers engaged in the sale of multiyear service warranty contracts for which third-party insurance is obtained petitioners elected this method which permits deferral of a portion of the prepaid services income equal to the amount which is paid over to a third party to assume the risk under the warranty contracts the commissioner imposed certain conditions however upon a taxpayer’s eligibility to elect the method provided in revproc_92_98 supra including specifically the requirement that an electing taxpayer account for the insurance expense associated with the warranty contracts under the method described in revproc_92_97 supra petitioners disregarded this requirement and used a different method to account for insurance expense petitioners effectively argue that they are entitled to do so because their method of amortizing insurance expense which treats the coverage period as if it commenced on the first day of the taxable_year regardless of the actual date results in better matching with the prepaid_income that is deferred under revproc_92_98 supra since such income is recognized under a convention that likewise deems all amounts received on the first day of the taxable_year regardless of actual date because of the matching achieved under their method petitioners contend it clearly reflects income while the method sought by respondent does not petitioners may not avail themselves of the benefits of deferral provided in revproc_92_98 supra without adhering to the conditions imposed by the commissioner see 28_fedclaims_320 taxpayers’ failure to adhere to conditions of a revenue_procedure renders them ineligible for its benefits affd 22_f3d_1105 fed cir revproc_92_98 supra is the only authority cited by petitioners for the method which defers recognition of a portion - - of a prepayment for a multiyear warranty agreement absent revproc_92_98 supra the commissioner generally would have discretion under sec_446 to deny taxpayers the right to defer prepaid services income until the periods when related costs will be incurred and taken into account see 372_us_128 367_us_687 353_us_180 664_f2d_881 2d cir johnson v commissioner t cc affd in part revd in part and remanded 184_f3d_786 8th cir see also hinshaw’s inc v commissioner tcmemo_1994_327 requiring recognition of prepayment for extended warranty services in year of receipt in circumstances nearly identical to instant cases thus the basis for deferral that petitioners claim is only available to them if they meet the conditions of eligibility see mulholland v united_states supra it is not an abuse_of_discretion for respondent to impose as a condition on the election of the method in revproc_92_98 supra the requirement that petitioners use the method in revproc_92_97 supra to account for their ‘ petitioners attempted to advance the argument on brief that the amounts paid to western general were not income to them at all we concluded supra that this issue was not properly raised in any event such an argument offers no basis for the deferral of income it concerns exclusion of income not deferral --- - insurance expense since this condition as discussed more fully below does no more than require adherence to existing regulations we think the commissioner’s broad discretion to determine whether a method_of_accounting clearly reflects income under sec_446 see 439_us_522 360_us_446 coupled with the requirement in sec_446 that the commissioner’s consent be secured for any change in method encompasses the authority to impose the condition at issue herein petitioners’ argument that their method_of_accounting for insurance expense produces superior matching of income and related expense is unavailing matching of income and related expense does not necessarily result in a clear_reflection_of_income for tax purposes see thor power tool co v commissioner supra pincite a prepayment for services to be performed in the future must be recognized when received even though this would mismatch expenses and revenues see american auto association v united_states supra automobile club of michigan v commissioner supra absent revproc_92_98 supra existing law would reguire an even greater mismatch of ewa income and associated insurance expense than the distortion that petitioners complain is produced by rev procs and supra existing law would require the recognition of the -- - entire amount of ewa income in the year of receipt without regard to the period in which related insurance expense would be deferred see schlude v commissioner supra american auto association v united_states supra automobile club of michigan v commissioner supra johnson v commissioner supra hinshaw’s inc v commissioner supra the commissioner acted within his authority under sec_446 to allow taxpayer- favorable deferral of income in revproc_92_98 1992_2_cb_512 the commissioner is not required to make the further concession of accelerating deductions beyond the reguirements of existing law compliance with regulations relying on 91_tc_1101 and 90_tc_26 petitioners argue that respondent may not require petitioners to change their current method because it is an acceptable method which clearly reflects petitioners’ income petitioners’ reliance is misplaced prabel and hallmark hold that the commissioner may not disturb a taxpayer’s method_of_accounting that is specifically authorized in the internal_revenue_code or income_tax regulations the method used by petitioners to amortize the amounts paid to western general by contrast violates the regulations - - for accrual basis taxpayers such as petitioners a liability is incurred in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see sec_1_446-1 a a income_tax regs with respect to economic_performance the regulations provide that where the liability arises out of the provision of insurance to the taxpayer economic_performance occurs when payment is made to the insurer see sec_1_461-4 income_tax regs sec_1_461-1 income_tax regs further provides that while a liability is generally taken into account for federal_income_tax purposes in the taxable_year in which it is incurred the internal_revenue_code and income_tax regulations provide exceptions to the general_rule including where capitalization is required applicable provisions of the code the income_tax regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account for example under sec_263 or sec_263a a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year is taken into account in the taxable_year incurred through capitalization within the meaning of sec_1_263a-1 and may later affect the computation of taxable_income through depreciation or otherwise over a period including subsegquent taxable years in accordance with applicable internal_revenue_code sections and guidance published by the secretary x kk sec_1_461-1 income_tax regs - a prepayment for multiyear insurance coverage creates an asset having a useful_life longer than a taxable_year which must be capitalized see 8_bta_566 sec_1_461-4 example income_tax regs see also usfreightways corp v commissioner t c __-s - johnson v commissioner supra pincite hinshaw’s inc v commissioner tcmemo_1994_327 the prepaid insurance is an intangible and its coverage period gives it a determinable useful_life making it eligible for a depreciation allowance sec_1_167_a_-3 income_tax regs the rules for computing the proper period for a depreciation allowance are provided in sec_1_167_a_-10 income_tax regs which states in relevant part b the period for depreciation of an asset shall begin when the asset is placed_in_service and shall end when the asset is retired from service a proportionate part of one year’s depreciation is allowable for that part of the first and last year during which the asset was in service in general an asset is ‘placed in service’ for depreciation purposes when it is acquired and available for use 64_tc_1130 affd without published opinion 538_f2d_332 8th cir petitioners’ claim of a full year’s amortization in the first year that a multiyear insurance_policy is acquired or placed_in_service without regard to when during the year the policy was in fact - - placed_in_service directly contravenes the rule in sec_1 a -10 b income_tax regs which allows only a proportionate part of one year’s depreciation in the first and last years of a period_of_service we have so held in similar circumstances where the taxpayer sought to claim a full year’s depreciation for assets placed_in_service at any time during the first months of the taxable_year see clairmont v commissioner supra pincite petitioners cite no authority for their method of amortization other than to claim that by precisely matching the recognition of the deferred insurance expense with the recognition of the deferred income permitted in revproc_92_98 supra for their ewa’s they have effected a clear_reflection_of_income which respondent may not disturb however a method_of_accounting that is plainly inconsistent with valid regulations does not clearly reflect income within the meaning of sec_446 thor power tool co v commissioner u s pincite see 71_tc_1083 affd 650_f2d_1046 9th cir whether petitioners purchased insurance petitioners also argue that the agreement they entered with western general did not constitute insurance---specifically that petitioners’ liability to western general did not arise out of the provision of insurance and therefore the payments to western - - general neither created a capital_asset nor required amortization petitioners employ the contention that they did not purchase insurance from western general both in an effort to avoid the dictates of the foregoing capitalization_rules and as the basis for their alternative argument that the payments to western general were fully deductible in the year paid nevertheless the record contradicts petitioners’ contention that the arrangement with western general did not constitute the provision of insurance to them in their petitions petitioners assert as a fact that they managed the risks associated with the future obligations they assumed under the ewa’s by obtaining commercial insurance coverage therefor from an unrelated third- party insurer western general insurance co because petitioners did not dispute the nature of their arrangement with western general as constituting the purchase of insurance until after submission of these cases fully stipulated the record with respect to this issue is not exhaustive however the available evidence belies petitioners’ claim first petitioners have stipulated that the amounts paid to western general were for insurance costs specifically petitioners stipulated that all amounts paid to western general during the years at issue by x petitioners constitute qualified_advance_payment_amounts revproc_92_98 c b pincite to which reference is repeatedly made in the stipulations defines the term qualified -- p7 - advance_payment amount as the portion of an advance_payment received by a taxpayer under a multi-year service warranty contract that is paid_by that taxpayer to an unrelated third party for insurance costs associated with a policy insuring that taxpayer’s obligations under the contract moreover the ewa’s between petitioners and their customers warrant that the tssuing dealer has insurance with western general insurance co ---a licensed insurer the western general agreement entered into by each petitioner and western general states that western general agrees to issue and maintain individual insurance_policy coverage at dealer’s ie each petitioner’s expense which shall insure the dealer for covered costs of repairs and or replacements incurred by the dealer and covered under the ewa and that each petitioner agrees to remit to western general the insurance premium as provided in its rate chart manual in addition to the foregoing admissions stipulations and agreement terms the evidence of the substance of petitioners’ arrangements with western general supports the conclusion that petitioners’ liability to western general arose from the provision of insurance the regulations which define economic_performance in the case of a liability for insurance provided to the taxpayer further provide that insurance for this purpose has the same meaning as is used when determining the - - deductibility of amounts paid_or_incurred for insurance under sec_162 sec_1_461-4 income_tax regs the arrangements between petitioners and western general involved an insurance risk namely the risk of loss associated with the liability assumed by the seller of an ewa the shifting of that risk from each petitioner to western general as the parties have stipulated that the risk of loss under the ewa’s passed from petitioners to western general once petitioners made payment to western general and the distribution or pooling of that risk since the record establishes that western general assumed the risks of multiple sellers of ewa’s thus we believe petitioners purchased insurance from western general for purposes of sec_162 cf 96_tc_61 affd in part revd in part and remanded on another issue 972_f2d_858 7th cir we also note that applicable state law requires retail automobile dealers such as petitioners that sell vehicle service contracts incident to automobile sales either to purchase insurance covering their liabilities under such contracts or to become insurers subject_to the provisions of the california insurance code and regulation by the california department of insurance see cal ins code sec_116 west clemens v american warranty corp cal rptr ct app petitioners state on brief that they are not in the insurance_business - - on this record petitioners have failed to show error in respondent’s determination insofar as it is premised on the conclusion that petitioners purchased insurance from western general moreover in hinshaw’s inc v commissioner tcmemo_1994_327 we held in virtually identical circumstances that the prepayment of a multiyear insurance_policy covering the taxpayer’s obligations under a multiyear vehicle service_contract is not deductible in the year of payment but must be amortized over the life of the coverage we reasoned that the taxpayer acquired a long-term asset by purchasing insurance covering a period greater than year and that since the taxpayer benefited from the coverage for more than year the cost must be capitalized see id see also johnson v commissioner t c pincite 1' petitioners attempt to distinguish hinshaw’s inc v commissioner supra on the basis that the policies obtained in 184_f3d_786 8th cir affg in part revg in part and remanding 108_tc_448 the court_of_appeals for the bighth circuit affirmed our holding that the cost of insurance premiums was required to be capitalized and amortized over the life of the coverage however the court_of_appeals reversed with respect to certain fees paid for administrative services provided by an administrator unrelated to the insurer holding that such fees were deductible in the year of payment see id pincite here petitioners have stipulated and the other evidence indicates as discussed supra that all amounts paid to western general were for insurance costs -- - from western general had no surrender_value and on the basis that petitioners remained primarily liable on their service contracts 1ie the ewa’s petitioners’ assertion that the policies had no surrender_value appears to be in error although the vehicle policies provide that western general’s premium is fully earned upon the inception of coverage the policies provide exceptions where a pro_rata refund of the premium would be provided to petitioners such as when a vehicle is repossessed further we are not persuaded that the absence of a surrender_value affects the capitalization requirement for a prepaid multiyear insurance_policy regardless of surrender_value the policies herein afforded protection to petitioners with respect to covered claims for a period of years and there is no indication in recent decisions involving prepaid insurance coverage for extended service agreements that surrender_value was important see eg johnson v commissioner supra hinshaw’s inc v commissioner supra as to petitioners’ claim that western general not they remained primarily liable to the vehicle purchaser the ewa’s provide as follows the dealer ie each petitioner will repair and or replace or at its option either pay for or reimburse you e the ewa purchaser or the repair facility for reasonable costs to repair any of the covered parts which break down --- - dealer in regards to this contract is acting as a principal and not as an agent on behalf of any insurer in the event of a breakdown you must follow this procedure return your vehicle to the dealer if this is not possible or practical you must call his claims service insurer for instructions notice if a breakdown claim has been filed with the issuing dealer who has failed to pay the claim within sixty days after proof of loss has been filed with the issuing dealer you the service_contract purchaser shall also be entitled to make a direct claim against the issuing dealer’s insurance_company western general insurance_company emphasis in original the foregoing terms contradict petitioners’ assertions and satisfy us that petitioners remained primarily liable on the ewa’s notwithstanding that they had transferred the risk of loss associated with that liability to western general tit conclusion because petitioners’ payments to western general were for the provision of multiyear insurance policies petitioners’ method of taking a full year’s amortization of the insurance expense in the year of a policy’s inception irrespective of the actual commencement_date of the policy violates the regulations accordingly petitioners’ method does not clearly reflect income and respondent is not proscribed from seeking to change petitioners’ method so that it conforms with the requirements of - - sec_1_461-1 and a -10 b income_tax regs where the taxpayer has used a method_of_accounting that does not clearly reflect income the commissioner has considerable discretion to determine a method clearly reflecting income that the taxpayer must use see sec_446 92_tc_206 the commissioner has broad discretion in determining whether a method_of_accounting clearly reflects income see commissioner v hansen u s pincite petitioners have offered no evidence of the actual commencement dates of the policies obtained from western general during the years at issue or otherwise shown error in respondent’s determination that such policies were obtained on a ratable basis therefore we sustain respondent’s determination that petitioners must amortize their insurance expenses on the basis that such expenses were incurred ratably during the years in issue to reflect the foregoing decisions will be entered for respondent
